Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 1/23/2020 includes a duplicate citation to Itakura et al (US 2007/0023320) which has been crossed out because it has already been cited by Examiner on the PTO-892 Form mailed 10/28/2020.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(a) Withdrawn
The new matter rejection as set forth in the previous office action has been withdrawn in light of the specification page 11, first paragraph.

                                                    Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claims 1, 3-5, 9, 21, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Itakura et al (US 2007/0023320) in view of Busche et al (US2015/0187625) and Benjaminson et al (US 2017/0040191; newly applied).
	With respect to amended claim 1, Itakura provides a substrate support assembly comprising a chuck top (3; i.e., see Fig. 19) for supporting a wafer or substrate, the chuck top defining a first surface to receive the wafer or substrate and a second surface opposite the first surface; a backing plate (2) coupled to the  second surface; a cooling module or plate (9); a heater (6) between cooling plate (9) and backing plate (2) in the assembly, and a back plate (41) configurable to be integrally coupled [0022, 0032] with backing plate via circular tube portion 
	With respect to claim 3, the assembly as defined by the combination above would provide for at least one or more radial thermal break or trench extending into the top surface of the puck in order to provide thermal resistance between a radially inner portion and radially outer portion of the puck which facilitates radial (e.g., center-to-edge) thermal control of radially inner and outer portions of the puck.  See Benjaminson Fig. 3 which provides for thermal breaks or trenches (210).
With respect to claim 4, Itakura and Busche do not set forth a discontinuous trench about the puck.  However, Benjaminson appears to show use of retractable lift pins in the trench of puck such that the trench would be discontinuous about the puck (see Fig. 8; [0043]).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide in the assembly as defined by the combination above retractable lift pins in the trench of puck such that the trench would be discontinuous about the puck and the pins would enable removable or at least separation of the substrate or wafer from the top surface of the puck when desired.
With respect to claim 5, Itakura provides for cooling via trench or channel [0137, 0139].  Itakura is silent concerning the distribution of fluid to cool the cooling plate wherein the fluid is delivered from a central port in the cooling plate.  Busche recognizes in the substrate assembly 
With respect to claim 9, see claim 7 of Itakura and see Busche top puck comprises metal, alumina, or any conductive metal which would include aluminum (see [0056]).
With respect to new claim 21, the assembly as defined by the combination above would provide for vertical volume or space between the back plate (41) and backing plate (2) as shown by Itakura (see Fig. 19).  
	With respect to amended claim 22, Itakura provides a substrate support assembly comprising a chuck top (3; i.e., see Fig. 19), the chuck top defining a first surface to seat the wafer or substrate and a second surface opposite the first surface; a backing plate (2) coupled with the chuck top via the second surface; a back plate (41) integrally coupled [0022, 0032] with backing plate (2) via circular tube portion (42) wherein a volume is defined vertically between the back plate (41) and the backing plate (2), and the volume is defined radially by the back plate (41); a cooling plate (9) coupled with the backing plate; and a heater (6) coupled between the cooling plate and the backing plate, wherein the heater and the cooling plate are housed within the volume.  Itakura is silent concerning the chuck top being a puck, a radial thermal break or channel extending from the second surface of the puck without extending through to the first surface of the puck, and the backing plate defining a recess vertically aligned with the thermal break or channel.  However, it was known in the art before the effective filing date of the invention to provide in a substrate support assembly, a dielectric puck as the chuck 
With respect to claim 23, Itakura provides a different embodiment wherein the backing plate (2) would contact the top puck along a first surface of the backing plate, and wherein the backing plate (2) would contact the heater (6) along a second surface of the backing plate opposite the first surface of the backing plate as shown in Fig. 18.

Claims 6-8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Itakura et al (US 2007/0023320) in view of Busche et al (US2015/0187625) and Benjaminson et al (US 2017/0040191) as applied to claims 1 and 22 above and further in view of Sajoto et al (US 6,035,101). 
           The teachings of Itakura, Busche, and Benjaminson have been mentioned above.  Itakura, Busche, and Benjaminson do not set forth the heater comprising a first heater coupled with the backing plate at a first location, and a second heater coupled with the backing plate at a second location radially outward from the first location. However, it was known in the art before the effective filing date of the invention to provide in a substrate support assembly, a first heater (14B; see Fig. 4A) coupled with a backing plate (i.e., 12A) at a first location and a second heater (14A) coupled with the backing plate at a second location radially outward from the first location wherein the assembly minimizes thermal stresses arising from the difference in the thermal expansion coefficients of the various components of the multi-layered heater assembly with the two independently-powered heaters (14A, 14B) arranged concentrically to each other to create a dual zone heater with a thermal gap between the heaters to de-couple zones and provide a more controllable temperature profile at the surface of the heater providing excellent temperature uniformity as evidenced by Sajoto (see abstract, col. 4, lines 57-62; col. 14, lines 54-63; i.e., see Fig. 4A).  In light of the teachings of Sajoto, it would have been 
With respect to claim 7, the assembly as defined by the combination above would provide for the cooling plate and the backing plate to have a gap located radially between the first heater and the second heater with the second heater extending to an edge of the top surface of the cooling plate.
	With respect to claim 8, the assembly as defined by the combination above would provide for independent heaters because of the multi-layered assembly with the two independently-powered heaters arranged concentrically to each other to create a dual zone heater with a thermal gap between the heaters to de-couple zones and provide a more controllable temperature profile at the surface of the heater providing excellent temperature uniformity to a certain degree of accuracy as evidenced by Sajoto (col. 4, lines 57-62 and col. 14, lines 54-63).  
	With respect to claim 24, the teachings of Itakura, Busche, and Benjaminson have been mentioned above.  Busche recognizes that plural heaters may be used with independent heating control [0004] however Itakura, Busche, nor Benjaminson set forth the heater including a first .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Itakura et al (US 2007/0023320) in view of Busche et al (US2015/0187625) and Benjaminson et al (US 2017/0040191) as applied to claim 1 above and further in view of Yamada et al (US 2009/0212804).

.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Itakura et al (US 2007/0023320) in view of Busche et al (US2015/0187625), and Benjaminson (US2017/0040191) as applied to claim 1 above and further in view of Umotoy et al (US 6,079,356).
The teachings of Itakura, Busche, and Benjaminson have been mentioned above, however not one sets forth a recessed ledge in order to accept an edge ring to protect the substrate during processing.  However, Umotoy establishes prior art practice to provide in a substrate support assembly, provision of a recessed ledge (area 92 of prior art Figs. 3 and 4) about an exterior radius of the top puck or substrate receiving surface, the ledge to surround the substrate so that an edge ring (90) is provided about the substrate so as to protect the substrate during processing as evidenced by Umotoy (col. 4, lines 1-31).  In light of the teachings of Umotoy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to 
With respect to claim 12, the assembly as defined by the combination above would have an edge ring extending a desired distance vertically above a top plane of the top puck based on the hardware utilized because Umotoy provides ceramic pins (96) of a suitable height with the pins designating the height of the edge ring with respect to the top of the puck.  One of ordinary skill in the art would readily appreciate providing an edge ring along the recessed ledge about the top puck using suitable hardware or ceramic pins of a suitable height in order to protect the substrate during processing.
With respect to claim 13, the dimension determination (i.e., outer diameter) of the edge ring relative to that of the top puck (i.e., outer diameter) to fit a given sized substrate would be deemed to be within the purview of one skilled in the art.
With respect to claims 14 and 15, the substrate support assembly as defined by the combination above would provide for recesses in the top puck to receive the ceramic pins (see Umotoy pins 96) to support the edge ring on the pins without the edge ring contacting the top puck.
Allowable Subject Matter
Claims 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 
Response to Arguments
All of Applicants’ arguments filed 3/29/2021 are acknowledged and have been fully considered but they are not persuasive.

In response, the invention instantly claimed has been maintained as being obvious in view of the teachings of Itakura et al (US 2007/0023320), Busche et al (US2015/0187625), and Benjaminson (US2017/0040191; newly applied).  A puck having at least one radial thermal break or channel extending into the top surface as well as at least one radial thermal break or channel extending from the second surface of the puck without extending through the first surface of the puck in order to provide thermal resistance between a radially inner portion and radially outer portion of the puck which facilitates radial (e.g., center-to-edge) thermal control of radially inner and outer portions of the puck is set forth in Benjaminson ([0028]; see Figs. 2-3). In light of the teachings of Benjaminson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the puck of the substrate support assembly as defined by the combination above with at least one radial thermal break or trench extending into the top surface to provide thermal resistance between a radially inner portion and radially outer portion of the puck which facilitates radial (e.g., center-to-edge) thermal control of radially inner and outer portions of the puck.  Furthermore, one of ordinary 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA EDWARDS/Primary Examiner
Art Unit 1717                                                                                                                                                                                                        
le
6/2/2021